     Case 3:18-cr-04683-GPC Document 177 Filed 06/08/20 PageID.1896 Page 1 of 2




 1 ROBERT S. BREWER, JR.
   United States Attorney
 2 MELANIE K. PIERSON
   SABRINA L. FEVE
 3 RANDY S. GROSSMAN
   Assistant United States Attorney
 4 California Bar Nos. 112520/226590/177890
   880 Front Street, Room 6293
 5 San Diego, CA 92101-8893
   Tel: (619) 546-6786
 6 Sabrina.Feve@usdoj.gov
   Attorneys for the United States
 7
 8
                          UNITED STATES DISTRICT COURT
 9
                       SOUTHERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                Case No. 18cr04683-GPC

12               Plaintiff,                   GOVERNMENT MOTION TO
                                              PERMIT FILING OF AN OVERSIZED
13         v.                                 BRIEF
14   JACOB BYCHAK (1),
     MARK MANOOGIAN (2),        Honorable Gonzalo P. Curiel
15   MOHAMMED ABDUL QAYYUM (3),
     PETR PACAS (4),
16                              Date: June 26, 2020
              Defendants.       Time: 2:30 p.m.
17
18
19
20
21
22        Plaintiff United States of America, by and through its counsel, United States
23 Attorney Robert S. Brewer, Jr. and Assistant U.S. Attorneys Melanie K. Pierson,
24 Sabrina L. Fève, and Randy S. Grossman, hereby files its Motion to Permit Filing of
25 An Oversized Brief. In particular, the government seeks leave to file its 45-page
26 Response in Opposition to Defendants’ Motion to Dismiss Wire Fraud Counts for
27 Violating the Fifth Amendment Due Process and Sixth Amendment Fair Notice
28 Protections (ECF No. 169).
     Case 3:18-cr-04683-GPC Document 177 Filed 06/08/20 PageID.1897 Page 2 of 2




 1           In support of its Motion for leave to file briefing in excess of the 25 pages
 2 permitted by Local Criminal Rule 47.1(e), the United States notes that Defendants’ brief
 3 is 32-pages long and their attached Request for Judicial Notice, which includes a
 4 separate Memorandum of Points and Authorities (“MPA”) from the MPA presented in
 5 support of their Motion to Dismiss, is 39 pages. ECF Nos. 169-1, 169-3. Defendants
 6 also submitted a 12-page Statement of Undisputed Facts. ECF No. 169-2. The
 7 government’s response addresses both sets of legal arguments submitted by Defendants,
 8 the parties’ factual disputes, and the questions the Court directed both parties to address
 9 during the April 8, 2020 telephonic status conference. The government requires
10 additional pages in excess of the 25-page limit to provide the Court with a
11 comprehensive legal and factual response to the novel arguments raised by Defendants
12 in this complex case.
13
14 DATED: June 8, 2020                                      Respectfully Submitted,
15
                                                            ROBERT S. BREWER, JR.
16
                                                            United States Attorney
17
                                                            ________________________
18
                                                            SABRINA L. FEVE
19                                                          Assistant United States Attorney
20
21
22
23
24
25
26
27
28                                                    -2-
     Gov. Mot. To Permit Filing of An Oversized Br.
